United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1167
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Bruce Lee Stiles,                       *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: May 26, 2011
                                Filed: June 6, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      After Bruce Stiles pleaded guilty to receiving child pornography, in violation
of 18 U.S.C. § 2252A(a)(2)(A), (b)(1), the district court1 sentenced him within the
Guidelines range to 225 months in prison. On appeal, his counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that Stiles’s sentence is unreasonable.




      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Stiles. See United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (en banc) (appellate court reviews sentencing decision for abuse of
discretion, first ensuring that district court committed no significant procedural error,
and then considering substantive reasonableness of sentence). The court did not
commit any procedural error. See id. (describing factors that demonstrate procedural
error). As to the substantive reasonableness of the sentence, we find nothing
suggesting that the court failed to consider a relevant sentencing factor, gave
significant weight to an improper factor, or clearly erred in weighing appropriate
factors. See United States v. Peck, 496 F.3d 885, 891 (8th Cir. 2007) (sentence
within Guidelines range is cloaked in presumption of reasonableness on appeal;
describing circumstances in which court abuses its discretion, resulting in
substantively unreasonable sentence); cf. United States v. Deegan, 605 F.3d 625, 634-
35 (8th Cir. 2010) (concluding that within-Guidelines-range sentence was reasonable,
notwithstanding testimony of defendant’s expert who believed term of imprisonment
was unnecessary), cert. denied, 79 USLW 3592 (Apr. 18, 2011).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm
the judgment and grant counsel leave to withdraw subject to her informing Stiles
about the procedures for seeking rehearing and petitioning for a writ of certiorari.
                      ______________________________




                                           -2-